Citation Nr: 0411282	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  98-04 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to an increased rating for lumbosacral strain with 
degenerative disc disease of the lumbosacral spine, currently 
rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had honorable active service from November 1966 to 
October 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 rating decision by the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The veteran testified before the undersigned member of the Board 
in May 2000 and again in February 2003.

In July 2000 and June 2003, the Board remanded the claim to the RO 
for additional development. In a November 2003 rating action the 
RO granted separate ratings of 10 percent for right lumbosacral 
radiculopathy, and 0 percent for erectile dysfunction, due to 
lumbosacral strain with degenerative disc disease.  The appellant 
has not filed a notice of disagreement with these ratings.  


FINDINGS OF FACT

The veteran's lumbosacral spine disability has been primarily 
manifested by pain on use and severe limitation of motion, without 
any incapacitating episodes.


CONCLUSION OF LAW

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain with degenerative disc disease of the 
lumbosacral spine, is not warranted.  38 U.S.C.A.  §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5295, 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002; 38 C.F.R. § 4.71a, Diagnostic Codes 
5237, 5242, 5243, effective September 26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts on appeal that his low back disability has 
increased in severity and a higher disability evaluation is 
warranted.   

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of a 
well-grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  

The new law also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug.29, 
2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made prior 
to November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the VCAA 
and is pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was harmless 
error for the reasons specified below.  

In the present case, the claim for an increased rating for 
lumbosacral strain was received in November 1996.  A May 1997 
rating decision, denied an increased rating for the veteran's low 
back disability.

A VCAA letter was sent to the appellant in June 2003, which 
provided notice to the claimant regarding what information and 
evidence was needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need for 
the claimant to submit any evidence in his possession that 
pertained to the claim.  

The VCAA notice in this case was not provided to the appellant 
prior to the initial AOJ adjudication denying the claim, 
therefore, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the failure 
to provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes the 
single and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in Pelegrini, 
for the appellant to overcome.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

The VCAA requires that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claim.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to the 
appellant in June 2003 was not given prior to the first AOJ 
adjudication of the claim the notice was provided by the AOJ prior 
to the transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case (SSOC) was provided to the 
appellant.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim, and to 
respond to VA notices.  

The Board finds that the November 2003 SSOC, and correspondence 
from the RO to the veteran, including the June 2003 VCAA letter, 
notified him of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA would 
seek to provide, and the information and evidence he was expected 
to provide.  Therefore, not withstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

The VCAA also requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a claim 
for a benefit under a law administered by the Secretary of 
Veterans Affairs, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim. 

With respect to the duty to assist, the record reflects that the 
RO has attempted to obtain all of the veteran's medical records in 
connection with the appellant's claim.  Further, the RO asked him 
to submit any evidence in his possession that pertains to the 
claim.  The RO has contacted all of the medical agencies listed by 
the appellant.  The case has been remanded twice for additional 
development as well as to ensure compliance with the VCAA.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Factual Background

Service medical records relate that the veteran was treated for 
lumbosacral strain in August 1968.  

February 1968 VA examination revealed that the veteran had very 
mild spasm of the paravertebral muscle in the lumbar area.  There 
was no pain or tenderness on palpation or percussion over the 
spinous processes, the lateral processes, the lumbar paravertebral 
muscles, the sacroiliac joint, or the sciatic emergences in either 
buttock.  He had full, unrestricted, pain-free range of motion, 
except on recovery from forward flexion, when there was a "jog" 
and appeared to be pain at the extreme of extension.  The leg 
signs including Lasegue, Nachlas, Naffziger and Patrick's test 
were negative.  There was no hallucis longus weakness.  The lower 
limb length and girth were equal.  

A March 1969 rating action granted service connection for 
residuals of lumbosacral strain.  A 10 percent evaluation was 
assigned effective from October 1968.  

A VA examination was conducted in March 1974.  The veteran 
reported low back soreness in damp weather.  It was noted that he 
mounted and dismounted the table without difficulty.  The spine 
was straight in the upright position with no scoliosis, spasm, or 
listing.  The lumbar lordosis was well maintained.  He had full, 
unrestricted range of motion.  The diagnosis was negative 
examination.  

A March 1974 rating action reduced the veteran's disability rating 
to non-compensable, effective June 1974.  

A private chiropractic report shows that the veteran received 
treatment between September 1974 and January 1975 after he injured 
his back lifting a compressor.  The diagnosis was lumbar sprain 
with radiation to right posterior thigh.  

On VA neurological examination in February 1975, it was noted that 
his gait was normal.  The Romberg was negative.  There was no 
weakness, atrophy, or fasciculation.  The sensory system was 
intact in all modalities.  There were no pathological reflexes.  
The diagnosis was recurrent low back pain, no abnormal features 
demonstrable.  

A March 1975 rating action increased the disability rating to 10 
percent disabling, effective January 1975.  

A June 1984 private chiropractic report, in pertinent part, noted 
thoracic/lumbar rotatory scoliosis and decreased interosseous 
space between the L4-L5 levels.  The diagnosis was chronic L5-S1 
disc syndrome, Grade II. 

On VA examination in October 1984, the range of motion was 40 
degrees of flexion, 0 degrees of extension, and lateral bends were 
10 degrees, bilaterally.  There was lumbar paravertebral muscle 
spasm; otherwise, the examination was normal.  It was noted that a 
final diagnosis would be given when X-rays were finished.  The 
diagnosis was lumbosacral strain. 

A December 1984 rating action increased the evaluation to 20 
percent disabling, effective July 1984.  

A May 1985 computer tomography (CT) scan revealed degenerative 
osteoarthritis from the L3 through S1 levels.  

In September 1985, the VA interpreted a private CT scan of the 
lumbosacral spine.  There was a suggestion of protrusion of the 
disc at the L4-5 interspace with herniation of the disc.  

A March 1986 private chiropractic report included diagnoses of 
prolapse, protrusion, rupture or herniation of the lumbar disc and 
vertebrogenic syndrome to lower extremity.  The examiner also 
indicated that the veteran had been totally disabled since March 
1986 and for the next few weeks.  

A VA examination was conducted in June 1986.  The diagnosis was 
findings of some musculofascial involvement of the lower dorsal 
and lumbar region, history of strain without contour deformity but 
limitation of trunk mobility and with symptomatic manifestations 
consistent with these findings.  

At a June 1988 VA examination there was lumbar paravertebral 
muscle spasm.  The range of motion was 40 degrees of flexion, 0 
degrees of extension, and 15 degrees of lateral bending, 
bilaterally.  The diagnosis was discogenic disease (narrowing of 
L4-5 interspace by X-ray).  

A July 1988 rating action increased the disability evaluation to 
40 percent effective June 1988.  

The veteran filed his current claim in November 1996.  

VA outpatient records dated between 1994 and 1996 show that the 
veteran continued to complain of back pain.  An electromyography 
(EMG) was conducted in November 1994.  The report noted 
degenerative disc disease at the L4-L5 levels.  However, a 
November 1996 EMG performed by the VA was considered normal.

A VA examination was conducted in March 1998.  There was normal 
curvature of the lumbosacral spine.  There was no para spinal 
spasm or tenderness to palpation.  The range of motion was 80 
degrees of flexion, 15 degrees of extension, and 15 degrees of 
lateral bending, bilaterally.  An EMG was suggestive of bilateral 
lumbosacral radiculopathy affecting the posterior rami on the left 
and S1/S2 myotomal distribution on the right.  The diagnoses were 
posttraumatic degenerative joint disease and lumbar radiculopathy.  
The examiner commented that the lumbar radiculopathy was secondary 
to the service connected back disability.

A March 1999 VA examination report notes that the veteran 
complained of constant pain with increase on strenuous activities 
and bad weather.  There was no radiation of pain to lower 
extremities.  On examination, there was no muscle spasm, 
tenderness, deformity or sensory changes.  The range of motion was 
as follows: forward bending was 45 degrees, extension was 25 
degrees, and lateral bending was 25 degrees, bilaterally.  He 
complained of pain at the end of motion.  The straight leg testing 
was negative.  The knee and ankle jerks were 2+ and symmetrical, 
bilaterally.  The muscle strength is 5/5.  The diagnoses were 
lumbar spondylosis with mild disc bulging and mild central spinal 
stenosis at L4/5 and mild thickening of ligamental flavum and mild 
central stenosis at L3-4.  

A March 2003 private chiropractic report noted that an examination 
was conducted in February 2003.  The veteran reported his medical 
history and symptoms which included headaches, upset stomach, 
stiff neck, nervousness, irritability, sleeping problems, right 
leg numbness, toe numbness, right foot drag, back pain and 
depression.  He had constant, mild to severe, mid back pain.  On 
examination, there was marked muscle spasm in the lumbar spine.  
There was tenderness in the right L5 vertebrae.  On orthopedic 
examination, there was a positive Patrick's on the right, Yeoman 
on the right, Ely, bilaterally, Kemp's on the left, straight leg 
lift on the right, and Gaenslen on the right.  The specific deep 
tendon response was decreased in the triceps bilaterally, biceps 
on the left, forearm, bilaterally and Achilles, bilaterally.  
There was weakness with right foot plantar flexion.  The dorso-
lumbar motion studies revealed that flexion was diminished 48 
degrees, with pain; extension 15 degrees was diminished with pain, 
left rotation was diminished 5 degrees, right rotation was 
diminished 3 degrees; left lateral flexion was diminished 8 
degrees with pain onto the right leg; right lateral flexion was 
diminished 9 degrees with pain.  The diagnoses included lumbar 
disc disorder, sciatic neuralgia/neuritis, lumbalgia, low back 
pain, segmental dysfunction, and lumbar spine.  

A VA examination was conducted in July 2003.  The veteran reported 
morning pain, pain on sneezing or coughing, as well as, pain on 
prolonged sitting, driving or standing.  The pain radiated to the 
lower extremities.  There was paresthesia of the right foot.  The 
veteran reported right foot drag.  He indicated that he had been 
unemployed for the last 14 months because of his employer's 
business failure.  He is incapacitated for 2 days, approximately 4 
times a year.  He could do daily chores and wears a surgical 
collar while gardening.  

On examination he had no problem dressing or undressing.  He 
walked without a limp.  His ability to walk on his heels and 
tiptoes was described as good.  The Trendelenburg signs were 
negative.  There was no spasm of the lumbar spine, pain on back 
motion, deformity of the spine or sensory loss to pinprick in the 
lower extremities.  Flexion was 65 degrees, extension was 20 
degrees, and side bending was 15 degrees.  The deep tendon 
reflexes were equal and active in the lower extremities.  There 
was no weakness of knee flexion, extension.  There was no weakness 
in ankle dorsiflexion or ankle plantar flexion.  The lower 
extremities were equal in length and girth.  The straight leg 
raising was possible to 80 degrees, bilaterally.  The veteran was 
able to sit on the table with his legs extended in front of him 
with his lumbar spine flexed 85 degrees.  X-ray revealed 
degenerative disc disease at L4-5 without significant interval 
change, question of mild intervertebral disc space narrowing at 
L3-4, and facet arthropathy without significant change.  The 
diagnosis was low back strain, no evidence of radiculopathy.

On neurological examination, motor strength of the upper 
extremities was 5/5.  There was no atrophy.  There was tenderness 
at the L4-5 level, the hip areas, and paravertebral muscles of the 
lumbar spine at the L4-5 and L5-S1 areas.  The range of motion was 
as follows: forward flexion to 45 degrees with pain, extension 25 
degrees, lateral flexion 25 degrees, bilaterally, and lateral 
rotation 15 degrees, bilaterally.  Mild paraspinal muscle spasm 
was palpated.  The straight leg-raising test was positive at 65 
degrees on the right and 75 degrees on the left.  The deep tendon 
reflexes were 2+and symmetric.  The knee jerks were symmetrical 
and the ankle jerks were 1+ and symmetrical.  The plantars, 
flexors, cerebellar coordination, finger to nose, and heel to shin 
were intact.  The gait was slow and he arose slowly due to pain.  
The toe and heel walk was difficult on the right.  On sensory 
examination, there was mildly decreased pinprick and light touch 
sensation noted on patchy areas on the right leg in the L4-L5 area 
and right thigh in the L2-L3 area.  The tandem gait was difficult.  
The motor strength was as follows: 4/5 with pain on the right hip 
flexion and extension, 4/5 with pain on the right knee flexion and 
extension; and - 5/5 right ankle dorsiflexion, and plantar 
flexion.  The diagnoses were chronic low back strain, chronic 
lower back pain, and chronic lumbosacral radiculopathy right.  

In a September 2003 addendum, the examiner commented that the 
veteran was not incapacitated for 6 weeks a year by his pain.  He 
is incapacitated 8 days.  He is not incapacitated during flare-
ups.  There was no incoordination, weakness or excessive fatigue.  

Pursuant to amended regulations, a November 2003 rating action 
granted a separate 10 percent evaluation for neurological 
manifestations, right radiculopathy, effective July 3, 2003.  

Laws and Regulations

Disability evaluations are determined by application of a schedule 
of ratings, which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R.  Part 4.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  When there is a question as to 
which of 2 disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture presented 
more nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

The criteria for evaluating disabilities of the spine were revised 
effective September 26, 2003.  See 68 Fed. Reg.  51454-51456 
(August 27, 2003).  It should be pointed out that the revised 
rating criteria may not be applied to a claim prior to the 
effective date of the amended regulation.  See 38 U.S.C.A. § 
5110(g); Rhodan v. West, 12 Vet. App. 55 (1998).  

Diagnostic Code 5295 was for lumbosacral strain.  Under this 
diagnostic code a noncompensable rating was warranted for 
lumbosacral strain where there are only slight subjective 
symptoms.  A 10 percent evaluation requires characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral strain 
where there was muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing position.  A 
40 percent evaluation required severe lumbosacral strain 
manifested by listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward bending 
in a standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 40 
percent rating was also warranted if only some of these 
manifestations are present if there is also abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

38 C.F.R. § 4.71a, Diagnostic Code 5292 provided that slight 
limitation of motion of the lumbar spine warranted an evaluation 
of 10 percent.  Moderate limitation of motion warranted an 
evaluation of 20 percent.  Severe limitation of motion warranted 
an evaluation of 40 percent.  

38 C.F.R. § 4.71a, Diagnostic Code 5293 provided that a 10 percent 
evaluation was warranted for intervertebral disc syndrome with 
characteristic pain on motion.  An evaluation of 20 percent 
evaluation was warranted for intervertebral disc syndrome with 
muscle spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position.  A 40 percent 
evaluation was warranted for severe intervertebral disc syndrome 
with recurring attacks with intermittent relief.  A 60 percent 
evaluation required pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (that is, 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate to 
the site of the diseases disc) and little intermittent relief.

Diagnostic Code 5293 was revised effective September 23, 2002.  
See 67 Fed. Reg. 54349 (August 22, 2002).  The revised Diagnostic 
Code 5293 provided that intervertebral disc syndrome should be 
evaluated either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  Revised 
Diagnostic Code 5293 provided that: an evaluation of 10 percent is 
warranted for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but less 
than 2 weeks during the past 12 months; an evaluation of 20 
percent was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; an 
evaluation of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 months; 
and an evaluation of 60 percent required intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.

Note (1) to revised Diagnostic Code 5293 provides that, for 
purposes of evaluations under that diagnostic code, an 
incapacitating episode is a period of acute signs and symptoms due 
to intervertebral disc syndrome that requires bed rest prescribed 
by a physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc syndrome 
that are present constantly, or nearly so.  Note (2):  When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria for 
the most appropriate neurologic diagnostic code or codes.  Note 
(3):  If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal segment 
are clearly distinct, evaluate each segment on the basis of 
chronic orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for that 
segment.

In addition, prior to the amendments effective September 26, 2003, 
regulations provided that the rating for an orthopedic disorder 
should reflect any functional limitation which is due to pain 
which is supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  Weakness 
is also as important as limitation of motion, and a part, which 
becomes painful on use must be regarded as seriously disabled.  
See 38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimal compensable rating for the joint.  See 38 
C.F.R. § 4.59.  The United States Court of Appeals for Veterans 
Claims (Court) held that a diagnostic code based on limitation of 
motion of a joint did not subsume 38 C.F.R. § 4.40 and that 38 
C.F.R. § 4.14, which prohibits rating the same disability under 
different diagnoses, did not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on use, 
including during flare-ups.  See DeLuca v. Brown, 8 Vet.  App. 
202, 206 (1995).

The General Rating Formula for Diseases and Injuries of the Spine 
provides that an evaluation of 20 percent is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation 
of 40 percent is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable ankylosis of 
the entire thoracolumbar spine.  An evaluation of 50 percent 
requires unfavorable ankylosis of the entire thoracolumbar spine.  
An evaluation of 100 percent requires unfavorable ankylosis of the 
entire spine.

A Note to the General Rating Formula for Diseases and Injuries of 
the Spine provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.

The revised criteria effective September 26, 2003, include 
Diagnostic Code 5243, pertaining to intervertebral disc syndrome, 
which provides that intervertebral disc syndrome is evaluated 
either under the General Rating Formula for Diseases and Injuries 
of the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  The Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
provides that: an evaluation of 10 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes having a 
total duration of at least one week but less than 2 weeks during 
the past 12 months; an evaluation of 20 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks during 
the past 12 months; an evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes having a 
total duration of at least 4 weeks but less than 6  weeks during 
the past 12 months; and an evaluation of 60  percent requires 
intervertebral disc syndrome with incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months. 

Analysis

At the time of the veteran's claim in November 1996, the low back 
disability was rated by the RO as 40 percent disabling.  Since 
November 1996, 2 versions of Diagnostic Code 5293, pertaining to 
intervertebral disc syndrome, have been in effect: the versions in 
effect prior to and subsequent to September 23, 2002.  As noted 
above, Diagnostic Code 5243, pertaining to intervertebral disc 
syndrome, became effective September 26, 2003.  Since November 
1996, an evaluation in excess of 40 percent has not been warranted 
under any diagnostic code pertaining to intervertebral disc 
syndrome in effect since then.  The findings reported by the VA 
examiners did not demonstrate that the veteran has pronounced 
intervertebral disc syndrome with persistent symptoms compatible 
with sciatic neuropathy (that is, with characteristic pain and 
demonstrable muscle spasm and an absent ankle jerk or other 
neurological findings appropriate to the site of the diseases 
disc) and little intermittent relief.  Revised Diagnostic Code 
5293 and new Diagnostic Code 5243 rate intervertebral disc 
syndrome on the total duration of incapacitating episodes in the 
past 12 months, defined in Note (1) as episodes during which bed 
rest was prescribed by a physician.  In the instant case, there is 
no medical evidence that any physician has prescribed bed rest for 
the veteran's lumbosacral disability during the relevant time 
period, and so his back disability may not be evaluated on the 
duration of incapacitating episodes.  

Under Diagnostic Code 5242 and the General Rating Formula for 
Diseases and Injuries of the Spine, an evaluation of 50 percent 
requires unfavorable ankylosis of the entire thoracolumbar spine 
and an evaluation of 100 percent requires unfavorable ankylosis of 
the entire spine.  There is absolutely no evidence, and the 
veteran does not contend, that the veteran has ankylosis of any 
segment of his spine, to include the lumbosacral segment, and so 
entitlement to an evaluation in excess of 40 percent for his 
lumbosacral spine disability under Diagnostic Code 5242 is not 
warranted.

The Board has considered the possibility of a rating in excess of 
40 percent prior to the revisions, under other potentially 
applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the veteran received a 40 percent 
rating for his low back disorder effective from the date of June 
6, 1988.  This is the maximum rating allowed under 38 C.F.R. § 
4.71a, Diagnostic Codes 5292 and 5295.  As for other codes, in 
order to warrant an evaluation in excess of 40 percent under 
Diagnostic Code 5289, the veteran would have had to demonstrate 
that his spine was ankylosed (complete bony fixation) at an 
unfavorable angle.  However, as noted, there is no evidence of 
ankylosis of the lumbar spine.

In sum, the pertinent evidence of record, which includes the 
reports of the VA and private examinations and the veteran's 
written statements, provides no basis for an evaluation in excess 
of 40 percent for the veteran's lumbosacral spine disability under 
any applicable diagnostic code.  


ORDER

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain with degenerative disc disease of the 
lumbosacral spine is denied.





	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



